                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  LOUIS K. MYERS,                           :            CIVIL ACTION
                                            :
                       Plaintiff,           :
                                            :
                v.                          :
                                            :
  GEICO CASUALTY COMPANY,                   :            No. 17-3933
                                            :
                       Defendants.          :

                                         ORDER

      AND NOW, on January 10, 2019, upon consideration of Defendant GEICO Casualty

Company’s Motion for Summary Judgment (doc. 40), Plaintiff Louis K. Myers’s Response and

Supplemental Response (docs. 42, 45), and GEICO’s Reply (doc. 46), it is ORDERED that

GEICO’s Motion for Summary Judgment is GRANTED for the reasons stated in the

accompanying memorandum.

                                                BY THE COURT:


                                                _/s/ Timothy R. Rice
                                                TIMOTHY R. RICE
                                                U.S. MAGISTRATE JUDGE
